Citation Nr: 0734503	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-38 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to a compensable disability rating for non-
Hodgkin's lymphoma from January 1, 2004 to December 27, 2006.  

2.  Entitlement an initial compensable disability rating for 
erectile dysfunction.  

3.  Entitlement to an initial disability rating higher than 
20 percent for 
post-operative residuals of a splenectomy.  

4.  Entitlement to an initial disability rating higher than 
60 percent for a heart disability with history of pacemaker 
implantation.  

5.  Entitlement to an initial disability rating higher than 
50 percent for an acquired psychiatric disorder.   

6.  Entitlement to an effective date earlier than March 18, 
2004 for the award of service connection for an acquired 
psychiatric disorder.

7.  Whether the veteran's service-connected disabilities on 
appeal should be referred for extra-schedular consideration.  
REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney-at-
Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
April 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from September 2003 and October 2004 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In addition, a review of the claims file reveals the veteran 
submitted a November 2004 claim for special monthly 
compensation (SMC) based on the need for regular aid and 
attendance.  The RO has acknowledged this claim by way of an 
August 2007 Veterans Claims Assistance Act (VCAA) letter, so 
apparently is developing this claim for adjudication, if not 
already adjudicated.

Further review of the claims file also shows the veteran has 
a combined 
service-connected disability rating of 80 percent prior to 
December 27, 2006, and he apparently is unemployed.  Thus, 
the record reasonably raises a claim for a total disability 
rating based on individual unemployability (TDIU) pursuant to 
38 C.F.R. § 4.16 (a) (2007).  See also Robinette v. Brown, 8 
Vet. App. 69 (1995) (VA's duty to assist includes identifying 
and adjudicating all claims reasonably raised by the record 
whether or not formally claimed).  See, too, Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993); EFv. Derwinski, 1 Vet. App. 324 (1991); 
and VAOPGCPREC 6-96 (Aug. 16, 1996).  There is no indication 
the RO has advised the veteran of this potential additional 
benefit or has otherwise addressed this matter.  So it is 
referred to the RO for appropriate action.

Although the RO phrased the non-Hodgkin's lymphoma claim at 
issue in terms of "restoration" of a 100 percent rating, 
for reasons that will be explained, the Board believes this 
issue is more appropriately characterized as a claim for an 
increased rating.

The Board is remanding a separate issue, consideration of 
whether the veteran is entitled to an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b).  The remand to the RO will 
be via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The RO satisfied the due process requirements prior to 
reducing the 100 percent rating for the veteran's service-
connected non-Hodgkin's lymphoma.

2.  From January 1, 2004 to December 27, 2006, the medical 
evidence of record does not show local recurrence or 
metastasis (i.e., spreading) of the service-connected non-
Hodgkin's lymphoma.  

3.  The veteran experiences erectile dysfunction associated 
with his non-Hodgkin's lymphoma, but there is no evidence of 
physical deformity of the penis.  

4.  There also is no evidence of any complication or systemic 
infection resulting from the October 2002 removal of the 
veteran's spleen.

5.  With respect to his service-connected heart disability 
with history of pacemaker implantation, the medical evidence 
of record does not show chronic congestive heart failure, 
METs three or less, or left ventricle dysfunction with an 
ejection fraction of less than 30 percent.  

6.  The veteran's service-connected mood disorder does not 
cause occupational and social impairment with deficiencies in 
most areas.

7.  There was no formal or informal claim for service 
connection for an acquired psychiatric disorder - including 
mood disorder, prior to March 18, 2004. 


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable disability 
rating for non-Hodgkin's lymphoma from January 1, 2004 to 
December 27, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.105(e), 4.1-4.7, 4.21, 4.117, 
Diagnostic Code 7715 (2007).  

2.  The criteria are not met for a compensable disability 
rating for erectile dysfunction.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.27, 4.31, 
4.115b, Diagnostics Code 7599-7522 (2007).  

3.  The criteria are not met for a disability rating higher 
than 20 percent for post-operative residuals of a 
splenectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.117 Diagnostic Code 7506 
(2007).  

4.  The criteria are not met for a disability rating higher 
than 60 percent for a heart disability with history of 
pacemaker implantation.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.27, 4.104, Diagnostic 
Codes 7018-7011 (2007).

5.  The criteria are not met for a disability rating higher 
than 50 percent for an acquired psychiatric disorder.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code 9435 (2007).  



6.  The criteria are not met for an effective date earlier 
than March 18, 2004 for the grant of service connection for 
an acquired psychiatric disorder.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.155, 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the veteran dated in April and 
June 2004.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  
(1) informing him of the information and evidence not of 
record that was necessary to substantiate his claims; (2) 
informing him of the information and evidence VA would 
obtain; (3) informing him of the information and evidence he 
was expected to provide; and (4) requesting that he submit 
any evidence in his possession pertaining to his claims.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board sees the RO did not provide the veteran this VCAA 
notice prior to the initial September 2003 adverse 
determination on appeal, but did provide this notice before 
the October 2004 decision also at issue.  Pelegrini, 18 Vet. 
App. at 120.

Further, the Board acknowledges the RO did not provide pre-
decisional VCAA notice that a disability rating and an 
effective date will be assigned if service connection is 
granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

Several of the claims at issue stem from an initial rating 
assignment.  In this regard, the U. S. Court of Appeals for 
Veterans Claims (Court) has held that an appellant's filing 
of a notice of disagreement (NOD) regarding an initial 
disability rating and effective date, such as the case here, 
does not trigger additional section 5103(a) notice.  Indeed, 
the Court has determined that to hold that section 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 
sections 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial.  In other words, any error in the timing or 
content of VCAA notice is presumed prejudicial, and VA has 
the burden of rebutting this presumption by showing the error 
was not prejudicial to the veteran in that it does not affect 
the essential fairness of the adjudication.  To do this, the 
VA must demonstrate:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  



Here, the Board finds that the presumption of prejudice due 
to the timing error for general VCAA notice (to the extent it 
was not provided before the initial September 2003 decision 
at issue) and due to the content error in not providing 
Dingess notice has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on his 
contentions and the communications provided to him by VA over 
the course of this appeal, he reasonably understands from the 
notices provided what was needed.

Specifically, the veteran submitted personal statements and 
pertinent VA medical records showing actual knowledge of the 
evidence required to prove his claims.  In addition, the 
actual notices provided by VA are clear and pertinent to his 
contentions, such that a reasonable person could understand 
what was required to prove the claims.  Overall, even though 
VA, under Sanders, may have erred by relying on post-
decisional notice and by not providing Dingess notice, the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).

In addition, with regard to the earlier effective date issue, 
the provisions of the VCAA have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).

As for the duty to assist, the RO obtained the veteran's 
service medical records, his relevant VA treatment records, 
and had him undergo a VA medical examination.  There is no 
indication in the claims file he identified and authorized VA 
to obtain any additional records, including treatment records 
from any private doctors.  Neither he nor his representative 
has ever indicated that any other evidence relevant to these 
claims remains outstanding.  Thus, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.



Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

For the non-Hodgkin's lymphoma claim at issue, only the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As to the 
remaining claims, the veteran has appealed the original 
September 2003 and October 2004 rating decisions that 
originally granted service connection.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  That is to say, the Board must consider 
whether there have been times since the effective date of his 
award when his disabilities have been more severe than at 
others.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Analysis - Non-Hodgkin's Lymphoma

The veteran's service-connected non-Hodgkin's lymphoma was 
originally rated as 100-percent disabling under 38 C.F.R. 
§ 4.117, Diagnostic Code 7715 (2007).  That initial 100 
percent rating was in effect from April 29, 2002 to January 
1, 2004.  From January 1, 2004 to December 27, 2006, his 
disability was rated as noncompensable (zero-percent 
disabling).  As of December 27, 2006, his disability was once 
again rated as 100-percent disabling.

Non-Hodgkins lymphoma, while active or in a treatment phase, 
warrants a 100 percent evaluation.  The 100 percent 
evaluation shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy, or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate evaluation shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local recurrence or metastasis, the 
evaluation is to be assigned based on chronic residuals. 38 
C.F.R. § 4.117, Diagnostic Code 7715 (2007).

Initially, the RO characterized the issue on appeal as 
restoration of a 100 percent rating for non-Hodgkin's 
lymphoma from January 1, 2004 to December 27, 2006.  However, 
the Board believes the claim at issue is most appropriately 
characterized as an increased rating issue.  The provisions 
of 38 C.F.R. § 4.117, DC 7715, contain a temporal element for 
continuance of a 100 percent rating for non-Hodgkin's 
lymphoma.  Therefore, the RO's action was not a "rating 
reduction," per se, as that term is commonly understood.  
See Rossiello v. Principi, 3 Vet. App. 430 (1992), (where the 
Court found that a 100 percent rating for mesothelioma ceased 
to exist by operation of law because the applicable 
Diagnostic Code involved contained a temporal element for 
that 100 percent rating).

The Court in Rossiello distinguished the case of Dofflemyer 
v. Derwinski, 2 Vet. App. 277 (1992), where the rating for a 
psychiatric condition was reduced from 100 to 10 percent.  
The Court pointed out that the diagnostic code in Dofflemyer 
did not contain a temporal element and the disability rating 
had been improperly reduced because VA had not followed its 
specific regulations pertaining to rating reductions in such 
a situation - insofar as giving the veteran notice of the 
proposed reduction, opportunity to be heard on the matter, 
including during a hearing, and a chance to submit additional 
evidence showing the reduction was unwarranted.

In the present case, however, Diagnostic Code 7715 for non-
Hodgkin's lymphoma contains a temporal element that has been 
met.  Consequently, the correct issue on appeal is 
entitlement to increased rating for residuals of non-
Hodgkin's lymphoma.  In essence, the rating reduction in this 
case was procedural in nature and by operation of law.  The 
provisions of 38 C.F.R. §§ 3.343 and 3.344 (2007), 
referable to rating reductions and terminations of 100 
percent ratings, are not applicable in this case.  The Board 
only has to determine if the procedural requirements of 38 
C.F.R. § 3.105(e) were met and if the reduction was by 
operation of law under Diagnostic Code 7715.   

Concerning this, the Board finds that the RO satisfied the 
due process notification requirements under 38 C.F.R. § 
3.105(e).  Specifically, after the proposed reduction in May 
2003, the veteran was given 60 days to present additional 
evidence and was notified at his address of record.  
Subsequently, the final rating action was issued in September 
2003 and his 100 percent rating reduced.  The effective date 
of the reduction, January 1, 2004, was in fact beyond the 
last day of the month after expiration of the 60-day period 
from the date of notice of the final rating action as set for 
in the applicable VA regulation.  See 38 C.F.R. § 3.105(e) 
(2007).  

In both the proposed reduction and final reduction rating 
decisions, the RO indicated it was reducing the evaluation of 
the veteran's non-Hodgkin's lymphoma from 100 to 20 percent, 
based on specific residuals of the lymphoma - namely, 
a splenectomy, effective January 1, 2004.  However, the 
effective date of the 20 percent rating for the residual 
splenectomy was subsequently changed to October 31, 2002.  
The RO has since clarified in a recent March 2007 decision 
that the rating for the non-Hodgkin's lymphoma was actually 
reduced from 100 to 0 percent under Diagnostic Code 7715.  
The evaluation of various other service-connected residuals 
of the veteran's non-Hodgkin's lymphoma, including the 
splenectomy, a heart disability, erectile dysfunction, and a 
psychiatric disorder under other diagnostic codes, entails a 
separate analysis.  In this vein, these residual disabilities 
are all addressed separately in this decision, as discussed 
further below.  

With regard to a higher 100 percent rating for the non-
Hodgkin's lymphoma under Diagnostic Code 7715 for the time 
period from January 1, 2004 to December 27, 2006, the medical 
evidence of record clearly reveals the condition was in 
remission (no recurrence).  Specifically, VA medical records 
first document treatment for non-Hodgkin's lymphoma involving 
the heart, spleen, and lungs in March 2002.  The veteran 
received chemotherapy from March to June 2002.  A July 2002 
VA treatment record notes the chemotherapy had been 
completed.  

Various computed tomography (CT) scans performed from 
November 2002 to February 2003 do reveal a granuloma in the 
spleen, but no evidence of lymphoma involvement.  Overall, 
for the time period between January 1, 2004 to December 27, 
2006, all VA treatment records show the veteran's lymphoma 
remained in complete remission until December 2006, at which 
time a CT scan indicated the lymphoma had returned.  The 
Board emphasizes that the RO correctly provided the veteran 
with a mandatory VA examination in April 2003, over six 
months after discontinuance of treatment for his lymphoma per 
the provisions of Diagnostic Code 7715.  It was noted too at 
that time that his lymphoma was in clinical remission.  Given 
the lack of recurrence or metastasis (spreading) of the 
lymphoma from January 1, 2004 to December 27, 2006, he does 
not meet the criteria for the higher 100 percent rating under 
Diagnostic Code 7715 during that time period.  38 C.F.R. 
§ 4.7.

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than zero 
percent for the veteran's non-Hodgkin's lymphoma from January 
1, 2004 to December 27, 2006.  38 C.F.R. § 4.3.



Analysis - Erectile Dysfunction

The veteran's erectile dysfunction associated with his non-
Hodgkin's lymphoma has been rated as zero-percent disabling 
by analogy under Diagnostic Code 7599-7522, penis, deformity, 
with loss of erectile power.  38 C.F.R. § 4.115b (2007).  
The Board notes that review of the regulations for evaluation 
of genitourinary conditions discloses no other diagnostic 
code that more appropriately reflects the disability at 
issue.  The disability will therefore continue to be rated by 
analogy under Diagnostic Code 7599-7522.  38 C.F.R. §§ 4.20, 
4.27.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In order for the veteran to receive a higher 20 percent 
rating, Diagnostic Code 7522 requires physical deformity of 
the penis with loss of erectile power.  A footnote to 
Diagnostic Code 7522 also indicates the disability is to be 
reviewed for entitlement to SMC for loss of use of a creative 
organ under 38 C.F.R. § 3.350(a).   

Upon review of the evidence, the veteran does not meet or 
nearly approximate the criteria for a compensable rating 
under Diagnostic Code 7599-7522.  38 C.F.R. § 4.7.  
Specifically, although an August 2003 VA treatment note 
confirms he has erectile dysfunction from low testosterone 
due to chemotherapy, there is no indication in his VA 
treatment records of any physical deformity of his penis.  
See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met); compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned).

Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for the 
veteran's erectile dysfunction.  38 C.F.R. § 4.3.

Also keep in mind the veteran is otherwise compensated for 
his erectile dysfunction.  He has been found entitled to SMC 
under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss 
of use of a creative organ.

Analysis - Splenectomy
  
The veteran is service connected at 20 percent for a 
splenectomy associated with his non-Hodgkin's lymphoma under 
38 C.F.R. § 4.117, Diagnostic Code 7706 (2007).  Under 
Diagnostic Code 7706, a maximum rating of 20 percent is 
provided for a splenectomy. Id.  For a rating greater than 20 
percent, there must be complications such as systemic 
infections with encapsulated bacteria.  Id.  

The evidence of record does not support a higher rating.  VA 
treatment records disclose the veteran had a splenectomy to 
remove a mass from his spleen in October 2002.  A November 
2002 VA treatment record indicates he was free from infection 
after the surgery.  A December 2002 CT scan of his spleen 
revealed no evidence of recurrence.  More recent VA treatment 
records dated from 2003 to 2007 reveal no other complications 
or residual chronic disability due to his splenectomy.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent.  38 C.F.R. § 4.3.  

Analysis - Heart Disability with history of Pacemaker 
Implantation 

This disability is evaluated as 60-percent disabling under 
C.F.R. § 4.104, Diagnostic Code 7018-7011 (2007), for 
implantable cardiac pacemakers with ventricular arrhythmias.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
38 C.F.R. § 4.27.



Under Diagnostic Code 7018 for implantable cardiac 
pacemakers, a 100 percent rating is warranted for two months 
following hospital admission for 
implantation or reimplantation, thereafter evaluate as 
supraventricular arrhythmias (Diagnostic Code 7010), 
ventricular arrhythmias (Diagnostic Code 7011), or 
atrioventricular block (Diagnostic Code 7015) at a minimum of 
10 percent.

Initially, there is no evidence of atrioventricular block to 
support a rating under Diagnostic Code 7015.  Further, the 
veteran is already evaluated at 60 percent for his heart 
disability, beyond the maximum 30 percent rating under 
Diagnostic Code 7010 for supraventricular arrhythmias, so 
consideration of that diagnostic code would not be of any 
benefit to him.  Moreover, other diagnostic codes for 
cardiovascular disabilities that provide a rating greater 
than 60 percent are not more appropriate because the facts of 
the case do not support their application.  See Butts, supra. 

The veteran was not service connected for a heart disability 
at the time of his brief inpatient surgery for implantation 
of his pacemaker in June 2002.  In fact, the RO found that 
his 60 percent rating is effective from May 28, 2003, the 
date of receipt of his claim for service connection for a 
heart condition.  Thus, the 100 percent rating under 
Diagnostic Code 7018 for two months following hospital 
admission for implantation in June 2002 is not for 
consideration here.

Under Diagnostic Code 7011 for sustained ventricular 
arrhythmias, a 60 percent rating is warranted where there is 
more than one episode of acute congestive heart failure in 
the past year; or, where a workload greater than 3 metabolic 
equivalents (METs) but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A higher 100 percent rating is 
warranted for chronic congestive heart failure; or workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  A rating of 
100 percent also is awarded for an indefinite period from the 
date of hospital admission for initial evaluation and medical 
therapy for sustained ventricular arrhythmia; or for an 
indefinite period from the date of hospital admission for 
ventricular aneurysmectomy; or with an automatic implantable 
Cardioverter-Defibrillator (AICD) in place.  38 C.F.R. § 
4.104, Diagnostic Code 7011 (2007).  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  38 C.F.R. § 4.104, Note (2).  

There is insufficient evidence of the symptoms required for 
the next higher disability rating of 100 percent.  38 C.F.R. 
§ 4.7.  Specifically, in March 2002 a VA treatment record 
reveals that an atrial flutter of the right atrium associated 
with the veteran's lymphoma had first surfaced that month.  
In June 2002, he was treated for sinus bradycardia and 
associated dizziness.  VA treatment records from 2002 also 
noted syncope, sinus pauses, fatigue, and tachycardia.  In 
June 2002, as mentioned, a cardiac pacemaker was implanted.  

The April 2003 VA examiner noted that, since implantation of 
the pacemaker, the veteran was doing much better in terms of 
his regulated heart rhythm.  Significantly, later VA 
treatment records from 2006 and 2007 show his heart rhythm 
readings were within normal limits, and that the pacemaker 
was functioning in a normal fashion.  Echocardiograms reveal 
ejection fractions of the left ventricle of 50-54% (April 
2003) and 45 to 49% (January 2007), which do not correlate to 
a higher rating.  It was noted that his left ventricular 
systolic function was somewhat limited.  Although there were 
reports of fatigue and chest pain, there was no evidence of 
chronic congestive heart failure or a workload of 3 METs or 
less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope.  

It is important for the veteran to understand that some of 
the current VA medical evidence does not support the current 
60 percent evaluation, let alone a higher rating.  So the 
preponderance of the evidence is against a disability rating 
greater than 60 percent for the heart disability with history 
of pacemaker implantation.  38 C.F.R. § 4.3.  



Analysis - Acquired Psychiatric Disorder 

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition, revised, of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV-TR) provides guidance for the nomenclature employed within 
38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The veteran's current mood disorder with depression is rated 
as 50-percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9435, for a mood disorder not otherwise specified.  The 
50 percent evaluation is effective from March 18, 2004, the 
date of receipt of the claim for service connection for this 
condition.

As provided by the Rating Schedule, a 50 percent rating is 
warranted under the general rating formula for mental 
disorders when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 



A higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships. Id.

The maximum 100 percent rating requires total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id. 

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  The GAF score is 
a scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See generally 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of 
the individual is.  A score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  DSM-IV at 46-47.
A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  
  
The Board finds that the overall disability picture does not 
rise to the level required for an evaluation in excess of 50 
percent.  38 C.F.R. § 4.7.  VA psychological evaluations and 
mental health treatment records dated from 2004 to 2007 do 
not demonstrate occupational and social impairment with 
deficiencies in most areas.  Specifically, since the veteran 
underwent chemotherapy in 2002, he has exhibited depression, 
some memory problems, difficulty sleeping, fatigue, some 
paranoia, social withdrawal, and occupational impairment.  
However, this level of occupational and social impairment is 
already contemplated in his existing 50 percent rating.  
38 C.F.R. § 4.1.

Most importantly, a further review of the VA treatment 
records reveals the fatigue and weakness are caused by other 
service-connected conditions that have a very significant 
impact on his ability to work.  Prior to his first trial of 
chemotherapy in 2002, the veteran had worked as a 
funeral/cemetery director for 20 years, and prior to that he 
had worked for a railroad company for 10 years.  His lack of 
employment and greater social isolation occurred subsequent 
to his chemotherapy.  

In fact, overall, VA treatment records from 2004 to 2007 do 
not show deficiencies in most areas.  Although he is socially 
withdrawn with few hobbies, the veteran still has a close 
relationship with his siblings and children.  There was only 
one instance of mention of suicidal ideation in November 2004 
- with no intent; some compulsive traits, but none that 
interfere with routine activities; some instances of reduced 
concentration; normal speech; no evidence of panic, 
no impaired impulse control, normal judgment, normal insight, 
no spatial disorientation; no neglect of personal appearance 
and hygiene; and no inability to establish and maintain 
effective relationships with his family.  VA treatment notes 
dated in February 2005, June 2005, and August 2005 note 
improvement in the veteran's mood after switching to a new 
psychiatric medication.  When he most recently had a VA 
psychological consultation in February 2007, he denied 
experiencing any depression and was generally doing better.  
His GAF score had increased to 65, indicative of only mild 
impairment.  

Accordingly, the preponderance of the evidence is against a 
disability rating greater than 50 percent for the mood 
disorder.  38 C.F.R. § 4.3.    

Fenderson Consideration

The Board adds that it does not find that any of the 
veteran's service-connected disabilities on appeal should be 
increased for any other separate period based on the facts 
found during the appeal period.  Fenderson, 12 Vet. App at 
125-26.  Since the effective date of his awards, his 
disabilities have never been more severe than contemplated by 
their existing respective ratings, so the Board cannot 
"stage" his ratings.

Analysis - Earlier Effective Date for Service Connection for 
the Psychiatric Disorder

Generally, the effective date for the award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).  
However, if a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  The informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  Brannon v. West, 12 
Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995).  

In an October 2004 rating decision, the RO granted service 
connection for the mood disorder at 50 percent, retroactively 
effective from March 18, 2004, the date of receipt of the 
claim for service connection for this condition.  The 
veteran's attorney filed a January 2005 NOD with the 
effective date assigned.  Although neither the veteran nor 
his attorney specifically indicated the basis for an earlier 
effective date, presumably the request is based on earlier VA 
medical records showing treatment for depression with Paxil 
as early as November 2002, secondary to the veteran's 
chemotherapy and lymphoma.

There is no evidence, however, that a claim for service 
connection for a mood disorder was received within one year 
after the veteran's separation from military service in April 
1970, so the effective date obviously cannot be the day 
following his separation from service.  38 C.F.R. § 
3.400(b)(2).

In addition, the claims folder contains no other 
communication from the veteran or his representative 
indicating intent to seek, or a belief in entitlement to, 
service connection for a mood disorder from the time of 
discharge from service in 1970 until March 18, 2004, the 
current date assigned.  38 C.F.R. §§ 3.1(p), 3.155(a).  There 
is no provision in the law for awarding an earlier effective 
date based on the assertion that VA treatment records show 
treatment for depression since 2002.  VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  Brannon, 12 Vet. 
App. at 35; Talber, 7 Vet. App. at 356-57.

In this regard, the mere existence of earlier VA medical 
records showing treatment for depression generally cannot be 
construed as an informal claim; rather, there must be some 
intent by the claimant to apply for benefits.  Brannon, 12 
Vet. App. at 35.  Although there are two recognized 
exceptions to this general rule, they only apply when an 
underlying claim has been awarded and the medical records 
demonstrate that the veteran's disability has increased, or 
when an underlying claim has been denied and the medical 
records evidence new and material evidence to reopen the 
claim.  See 38 C.F.R. § 3.157(b) (2006); see also Leonard v. 
Principi, 17 Vet. App. 447, 451 (2004); Lalonde v. West, 12 
Vet App. 377, 381 (1999).  


Neither of those exceptions applies in this particular 
instance, as there was no prior claim or RO decision 
pertaining to an acquired psychiatric disorder before the 
veteran's original claim was received on March 18, 2004.   

Furthermore, even if a prior claim for direct service 
connection was filed, the Court recently held that the 
effective date for an appellant's secondarily service-
connected condition is based solely on the date VA received 
his secondary service connection claim, i.e., it cannot 
relate back to the date he filed an original direct service 
connection claim.  See, e.g., Ellington v. Nicholson, No. 04-
403 (U.S. Vet. App. July 25, 2007).

The Court has held that where the law and not the evidence is 
dispositive, the Board should deny an appeal because of an 
absence of a legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The veteran 
has failed to alleged facts which meet the criteria in the 
law or regulations as there is simply no formal or informal 
claim for service connection for an acquired psychiatric 
disorder prior to March 18, 2004.  Accordingly, there is no 
legal basis to assign an earlier effective date for the 
award.


ORDER

A compensable disability rating for residuals of non-
Hodgkin's lymphoma from January 1, 2004 to December 27, 2006 
is denied.   

An initial compensable disability rating for erectile 
dysfunction is denied.     

An initial disability rating greater than 20 for status post 
splenectomy is denied.     

An initial disability rating greater than 60 percent for a 
heart disability with history of pacemaker implantation is 
denied.   

An initial disability rating greater than 50 percent for an 
acquired psychiatric disorder is denied.      

An effective date earlier than March 18, 2004 for the award 
of service connection for an acquired psychiatric disorder is 
denied.   


REMAND

From March 18, 2004 to December 27, 2006, the veteran had the 
following 
service-connected disabilities:  a heart condition, status 
post pacemaker implantation, rated as 60-percent disabling; a 
mood disorder, rated as 50-percent disabling; a splenectomy, 
rated as 20-percent disabling; and non-Hodgkin's lymphoma and 
erectile dysfunction, each rated as zero-percent disabling.  
The combined service-connected disability rating was 80 
percent prior to the recent December 27, 2006 increase to 100 
percent for active lymphoma.  
See 38 C.F.R. §4.25 (combined ratings table).  Thus, the 
percentage criteria for a TDIU from March 18, 2004 to 
December 27, 2006 are met.  38 C.F.R. § 4.16(a).  The 
percentage criteria for a TDIU were also met at a combined 70 
percent as early as January 1, 2004.  Id.

As pointed out earlier in this decision, the Board has 
inferred a claim for a TDIU, such that the RO should address 
whether the veteran is unable to secure or maintain a 
substantially gainful occupation as a result of his service-
connected disabilities for the time period commencing after 
January 1, 2004.

Even if the RO does not award a TDIU for this time period, 
the severity of the veteran's service-connected disabilities 
may present an exceptional and unusual disability picture due 
to marked interference with employment so as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, it is 
significant that he reported a continuous 30-year work 
history prior to lymphoma treatment in 2002.  Ever since he 
ended his first round of chemotherapy in 2002, he indicates 
that he has not been able to work due to a combination of 
fatigue, weakness, depression, and other symptoms and 
residuals of service-connected disabilities associated with 
his lymphoma cancer.

The Board, however, cannot assign an extra-schedular 
evaluation in the first instance.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Instead, the Board must refer the veteran's claim to the 
Under Secretary for Benefits or Director of Compensation and 
Pension Service for this special consideration.

Accordingly, this TDIU claim is REMANDED for the following 
development and consideration:

1.	Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the impact of his service-connected 
disabilities on his ability to obtain 
and retain substantially gainful 
employment.  

2.	Considering the results of this 
evaluation and other evidence on file, 
adjudicate the inferred claim for a 
TDIU, including considering whether 
this case should be submitted to the 
Under Secretary for Benefits or 
Director of Compensation and Pension 
Service for an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).  
The decision must take into account all 
of the veteran's service-connected 
disabilities, as well as his employment 
history, educational and vocational 
attainment and all other factors having 
a bearing on his employability (or lack 
thereof).  

3.	If this claim is not granted to the 
veteran's satisfaction, send him and 
his attorney a supplemental SOC (SSOC) 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate 
consideration.



The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


